

117 HR 415 IH: To amend chapter 7 of title 5, United States Code, to provide that in the case of an agency that appeals the ruling of a court under that chapter, and does not prevail on appeal, the court shall award the prevailing party reasonable attorney’s fees and costs, and for other purposes.
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 415IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mr. Posey introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend chapter 7 of title 5, United States Code, to provide that in the case of an agency that appeals the ruling of a court under that chapter, and does not prevail on appeal, the court shall award the prevailing party reasonable attorney’s fees and costs, and for other purposes.1.Agency required to pay attorney’s fees and costs in unsuccessful appeals(a)In generalChapter 7 of title 5, United States Code, is amended by adding at the end the following:707.Attorney’s fees and costs in appealsIn the case that an agency appeals a ruling of a court under this chapter, and does not prevail in the appeal, the court shall award reasonable attorney’s fees and costs to the prevailing party. Such award shall be paid out of the administrative budget of the office in the agency that filed the appeal..(b)Clerical amendmentThe table of sections for chapter 7 of title 5 is amended by inserting after the item related to section 706 the following:707. Attorney’s fees and costs in appeals..